Citation Nr: 1613861	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  07-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hip disability, diagnosed as avascular necrosis of the hips.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from February 1983 to February 1986, and from February 2003 to August 2003.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  He also testified before a Decision Review Officer (DRO) at the RO in July 2009.  Transcripts of those hearings are associated with the electronic claims folder.  

In June 2011, the Board remanded the claim for further development.  The requested actions were taken and the case has since been returned to the Board for adjudication.  

The Board notes that in November 2009, the Veteran filed a second claim for entitlement to service connection for a bilateral hip disability, as secondary to low back pain.  In his appeal on a VA Form 9 dated in September 2014, the Veteran requested a Travel Board hearing on this issue.  That same month, the RO notified the Veteran that he had been placed on a Travel Board hearing wait list.  Although the RO developed this claim separately from the earlier claim for entitlement to service connection for avascular necrosis of the bilateral hips, the Board finds that this is essentially a claim for the same underlying disability (bilateral hips) based on a different theory of entitlement (secondary service connection).  See Roebuck v. Nicholson, 20 Vet. App. 307, 31 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  The Board will therefore consider all theories of entitlement raised by the Veteran when adjudicating the claim.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

As discussed above, the Veteran has already been afforded a hearing regarding his claim for entitlement to service connection for a bilateral hip disability.  As such, providing the Veteran with a second hearing on this issue is not required.  38 C.F.R. §§ 20.700(a), 20.1304(b) (2015).  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from June 2012 to December 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

Resolving doubt in the Veteran's favor, it is at least as likely as not that his current bilateral hip disability, diagnosed as avascular necrosis of the bilateral hips with arthritis, is related to his active duty service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for the establishment of service connection for avascular necrosis of the bilateral hips with arthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, because the Board is granting the benefit sought on appeal, the VA's duties to notify and to assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran seeks service connection for a bilateral hip disability, diagnosed as avascular necrosis with arthritis.  He contends that his current bilateral hip problems began in service and have continued thereafter.  Specifically, in his February 2011 Travel Board hearing, the Veteran testified that he did not seek treatment for his hips while he was deployed to Iraq from December 2003 to August 2003, as the pain at that time was only slight.  He noted that although there was no specific injury to his hips in service, he experienced hip pain from sitting in stiff Army trucks and climbing a tower while carrying heavy equipment.  He reported that he again noticed the pain shortly after returning from deployment in December 2003.  He described this pain as the similar to the pain he experienced in service.  He denied any trauma to the hips after service.  The Veteran testified that he eventually sought treatment for this pain in 2004, and was diagnosed with avascular necrosis of the bilateral hips.  He has raised several different theories of entitlement in support of his claim.  

The Veteran's service treatment records are silent for any complaints of, treatment for, or diagnosis of a bilateral hip disability.  Shortly after the Veteran's second period of active duty in August 2003, the Veteran was diagnosed with avascular necrosis of the bilateral hips.  In particular, in a private evaluation of the left hip dated in August 2004, the Veteran reported that he first noted pain in the left hip in December 2003.  He could not recall any specific injury to the hip.  The Veteran reported that the pain had persisted since that time.  Magnetic resonance imaging performed in July 2004 revealed bilateral avascular necrosis.  The impression was avascular necrosis of both hips, symptomatic on the left.  Later radiographs have revealed the presence of moderate arthritis in the bilateral hips.

The Board acknowledges that there are negative etiology opinions of record which address whether the Veteran's bilateral hip disability could be related to an undiagnosed Gulf War illness or the anthrax vaccine he received in February 2003 prior to deployment.  However, the Board has afforded these opinions limited probative weight, as they did not fully address service connection on a direct basis.

In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board finds that the Veteran's statements are credible, probative, and add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran has consistently attributed his current bilateral hip disability to his active duty service, and the evidence of record does not indicate any intervening trauma to the Veteran's bilateral hips after his separation from service.  The Board finds the Veteran's lay statements describing the onset and chronicity of his bilateral hip disability are consistent with his documented complaints of bilateral hip pain beginning shortly after his second period of service.  Moreover, the record indicates that he has received recurrent treatment for his bilateral hips, diagnosed as avascular necrosis with arthritis, since his separation from service.  Thus, his statements are deemed competent and credible and are supported by the later diagnosis of an actual disability. 

In light of the Veteran's competent and credible accounts regarding the onset of his bilateral hip pain, the current diagnosis of avascular necrosis with arthritis, as well as the lack of affirmative evidence to the contrary, the Board affords the Veteran the benefit of the doubt, and finds that service connection is warranted.  Therefore, resolving all reasonable doubt in his favor, the Board finds that the Veteran's bilateral hip disability, diagnosed as avascular necrosis with arthritis, is as likely as not related to his active duty service.  Accordingly, service connection for avascular necrosis of the bilateral hips with arthritis is granted.  




ORDER

Entitlement to service connection for avascular necrosis of the bilateral hips with arthritis is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


